 

EXHIBIT 10.1

 

SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this
“Agreement”) is made and entered into, and effective, as of the 16th day of
September, 2019 (the “Effective Date”), by and between AudioEye, Inc., a
Delaware corporation with an address at 5210 E Williams Circle, Suite 750,
Tucson, Arizona 85711 (the “Company”), and Todd Bankofier, a natural person
(“Executive”).

 

WITNESSETH:

 

WHEREAS, Executive was employed by the Company as its Chief Executive Officer
pursuant to an Amended and Restated Executive Employment Agreement effective
January 1, 2019 (the “Original Agreement”);

 

WHEREAS, the Company delivered a timely notice of its intention not to renew the
Original Agreement to Executive on August 31, 2019 (the “Non-Renewal Notice”);

 

WHEREAS, the Company and Executive have agreed to amend and restate the Original
Agreement, and to enter into this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants and agreements of the parties contained in this document, the Company
and Executive hereby agree as follows:

 

1.                  Employment and Duties. The Company agrees to employ
Executive and Executive agrees to serve in the position of Chief Revenue Officer
(the “Position”). Executive shall report to the Chief Executive Officer of the
Company (“CEO”), or if the CEO is not available, to the Executive Chairman or
Chairman of the Board of Directors of the Company (the “Board”). Executive is
responsible for all Direct Enterprise sales, which is defined as pdf document
remediation engagements, and annual subscription contracts with values equal to
or greater than $10,000 for accessibility solutions deployed on kiosks, websites
and the Developer Accessibility Platform (DAP), and such additional duties and
responsibilities as the CEO, Executive Chairman, Chairman or Board may from time
to time reasonably assign to Executive.

 

Executive shall devote such amount of his time, attention, and energies to the
business of the Company as the Company and Executive shall reasonably and
mutually agree is necessary for Executive to fulfill the duties and
responsibilities of the Position. Provided that none of the additional
activities materially interfere with the performance of the duties and
responsibilities of Executive, nothing in this Section 1 shall prohibit
Executive from (a) serving as a director or member of a committee of, making
investments in, or consulting or working with entities that do not, in the good
faith determination of the Board, compete directly with the Company or otherwise
create, in the good faith determination of the Board, a conflict of interest
with the business of the Company; (b) delivering lectures, fulfilling speaking
engagements, and any writing or publication relating to Executive’s area of
expertise; (c) serving as a director or trustee of any governmental, charitable
or educational organization; or (d) engaging in additional activities in
connection with personal investments and community affairs; provided that such
activities are not inconsistent with Executive’s duties under this Agreement and
do not violate the terms of Section 14. For the avoidance of doubt, Executive
agrees that this is a full-time position with the Company, and any such
additional activities will not interfere with the fulfillment of the duties and
responsibilities of the Position.

 



 1 

 

 

2.                  Term. The term of this Agreement shall be the one-year
period from September 16, 2019, through September 15, 2020 (the “Term”), subject
to the termination provisions of Section 12 of this Agreement. If Executive
continues in employment after the Term, then such employment will be on an
at-will basis and will be subject to the terms of this Agreement, including
without limitation Section 12 of this Agreement. “Employment Period” shall mean
the initial one-year Term plus any time after the Term that Executive is
employed by the Company.

 

3.                  Place of Employment. Executive’s job site shall be at an
office sublet to Audio Eye in Scottsdale, Arizona and at 5210 E Williams Circle,
Suite 750, in Tucson, Arizona (the “Job Site”). Executive shall primarily work
from the Scottsdale office location, and shall work occasionally from the Tucson
office location. The parties acknowledge, however, that Executive may be
required to travel in connection with the performance of his duties hereunder.

 

4.                  Base Salary. For all services to be rendered by Executive
pursuant to this Agreement, the Company agrees to pay Executive a base salary
(the “Base Salary”) during the Employment Period at an annual rate of: (a)
$300,000 per year for the remainder of 2019, and (b) $ 230,000 per year during
2020 and thereafter, provided, however, the Board may, in its sole discretion,
adjust the Base Salary after the expiration of the Term at any time by providing
written notice to Executive of such adjustment (provided that any reduction in
Base Salary will only take effect 45 days after delivery of such notice). Base
Salary shall be paid in periodic installments in accordance with the Company’s
regular payroll practices.

 

5.                  Bonuses.

 

(a)               Executive shall be eligible to receive an annual bonus for
2019, subject to the condition that Executive is employed by the Company through
December 31, 2019 (the “2019 Bonus”), in an amount to be determined by the
Compensation Committee of the Board (the “Compensation Committee”) if the
Company and Executive meet or exceed criteria adopted by the Compensation
Committee for earning a bonus in 2019. The 2019 Bonus will be paid in cash;
provided, however, that the Company and Executive can mutually agree that any
particular Bonus can be paid in equity of the Company or a combination of cash
and equity of the Company. Payment of any 2019 Bonus will be made in 2020 within
fifteen (15) days after the Audit Committee of the Company’s Board approves the
Company’s annual financial statements for 2019 but in no event later than the
last day of 2020.

 

(b)               For 2020 and any subsequent years, Executive will be eligible
to be awarded quarterly target bonuses (each, a “Quarterly Bonus”) based on the
achievement of quarterly “New Domain Bookings” and “In-Year Sales” goals for
each quarter that are established by the Board (respectively, the “Bookings
Goal” and the “Sales Goal”), which will be earned when the customer payment
equal to in-year sales (“Customer Payment”) is received by the Company and will
be paid within thirty (30) days after the end of the quarter (for Customer
Payments received during the quarter or within twenty one (21) days after the
end of the quarter) or within thirty days after the end of the month in which
the Customer Payment is received (for Customer Payments received more than
twenty one (21) days after the end of the quarter).  For purposes of determining
the achievement of the Bookings Goal and Sales Goal in a quarter, the Company
will take into account the applicable amount booked based on the assumption that
the entire applicable booked amount will ultimately be paid by the customer.

 



 2 

 

 

(i)                 For purposes of this Agreement, a “New Domain Booking” means
a contract between the Company and a new customer of the Company for pdf
document remediation services or an annual subscription contract for
accessibility solutions deployed on kiosks, websites and the Developer
Accessibility Platform (DAP), and “In-Year Sales” means the first 12 month
period of the booking amount.

 

(ii)              The amount of the Quarterly Bonus that Executive is eligible
to earn (when Customer Payments are made) will be equal to the sum of (i)
three-quarters of a percent (0.75%) (the “Bookings Percentage”) of the amount of
the New Domain Bookings for the quarter, provided, however, (A) in any quarter
in which the Bookings Goal is not achieved, the Bookings Percentage will be
fifty six and one quarter of a percent (0.5625%) of total New Domain Bookings
paid for the quarter, and (B) in any quarter in which New Domain Bookings exceed
the Bookings Goal, the Bookings Percentage applicable to paid Domain Bookings
that are greater than the Bookings Goal will be ninety three and three quarters
of a percent (0.9375%), plus (ii) one percent (1%) (the “Sales Percentage”) of
the amount of the corresponding In-Year Sales to the Company in the quarter,
provided, however, (A) in any quarter in which the Sales Goal is not achieved,
the Sales Percentage will be three quarters of a percent (0.75%), and (B) in any
quarter in which In-Year Sales achievement exceeds the Sales Goal, the Sales
Percentage applicable to paid In-Year Sales that are greater than the Sales Goal
will be one and one quarter of a percent (1.25%). Notwithstanding the foregoing,
if Customer Payments are not received, in whole or part, within nine (9) months
after the date of a New Domain Booking (“the Customer Payment Deadline”), then
(A) the portion of the booking that was not paid will reduce the achievement of
the Bookings Goal and Sales Goal, as applicable, for the quarter in which the
booking occurred, and (B) in the event such reduction would have resulted in
decreasing the applicable Bookings Percentage or Sales Percentage that was used
to calculate a Quarterly Bonus payment for such quarter, such unpaid customer
obligations will reduce the New Domain Bookings and In-Year Sales, as
applicable, in calculating the Quarterly Bonus for the quarter in which the
Customer Payment Deadline occurs.

 

(iii)            For example, if there is a two year New Domain Booking for
$2,400,000 in March 2020 that requires the customer to pay 50% of the total
within thirty days, and the customer pays $1,200,000 on or before April 21,
2020, then $2,400,000 will be applied to the Bookings Goal, and $1,200,000 will
be applied to the Sales Goal, in calculating the Quarterly Bonus for the first
quarter of 2020, and the related bonus amount will be earned for the first
quarter and payable by April 30, 2020. However, if the Customer Payment is not
received by April 21, 2020, then $2,400,000 will be applied to the Bookings
Goal, and $1,200,000 will be applied to the Sales Goal, in calculating the
applicable Bookings Percentage and Sales Percentage for the first quarter
Quarterly Bonus, but no bonus has been earned for the first quarter with respect
to that $2,400,000 New Domain Booking, and a bonus will only be earned when cash
equal to in-year sales is collected from the customer with respect to that
booking.

 



 3 

 

 

(iv)             If Executive’s employment with the Company ends during a
quarter, then the Quarterly Bonus for that quarter will be calculated using only
Customer Payments received by the Company through the last day of Executive’s
employment.

 

6.                  Severance Compensation. If the Company terminates Executive
without Cause (as defined below) or Executive terminates his employment with
Good Reason (as defined below), then the Company shall pay or provide all of the
following to Executive:

 

(a)       Executive shall be entitled to (1) reimbursement of any and all
business expenses paid or incurred by Executive through the termination date,
pursuant to Section 10 below, (2) receipt of any accrued but unused paid time
off through the termination date in accordance with Company policy, as in effect
as of the date of termination, (3) receipt of any earned but unpaid Base Salary
accrued through Executive’s last date of employment with the Company, and (4)
receipt of an amount equal to a portion of the Executive’s Base Salary, as set
forth in Section 6(c) below (all of these payments are collectively the
“Separation Payment”), provided that to be eligible to be paid the Base Salary
portion of the Separation Payment described in Section
6(a)(4), Executive must execute an agreement releasing Company and its
affiliates from any liability associated with this Agreement in form and terms
satisfactory to the Company and that all time periods imposed by law permitting
cancellation or revocation of such release by Executive shall have passed or
expired; and

 

(b)       Subject to Executive’s timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
with respect to the Company’s group health insurance plans in which the Employee
participated immediately prior to the termination date (“COBRA Continuation
Coverage”), the Company will pay the cost of COBRA Continuation Coverage for
Executive and his eligible dependents until the earlier of (i) Executive and his
eligible dependents, as the case may be, ceasing to be eligible under COBRA, or
(ii) four (4) months following the termination date (the benefits provided under
this Section 6(b), the “Medical Continuation Benefits”) or until such time as
Executive shall obtain reasonably equivalent benefits for him and his eligible
dependents from subsequent employment or spousal benefits.

 

(c)       The Base Salary portion of the Separation Payment described in Section
6(a)(4) above shall be four (4) months of Executive’s Base Salary (at the rate
that was in effect at the time of termination), less Base Salary paid to
Executive for any portion of the Notice Period (defined below) that Executive is
directed by the Company not to work. Such Base Salary portion shall be paid at
such time and in such manner as such Base Salary would have been paid had
Executive remained employed in accordance with the customary payroll practices
of the Company, except that, to the extent Executive becomes entitled to a
Separation Payment on account of a separation from service that occurs within
120 days after a Change of Control (to the extent such Change of Control meets
the requirements for a change in control event under Section 409A), the Base
Salary portion of such Separation Payment shall be payable in a lump sum within
60 days following such separation from service subject to all other terms and
conditions herein. Notwithstanding anything herein to the contrary, in the event
that the period in which a release agreement could be considered and become
irrevocable spans two taxable years, any Separation Payment that becomes payable
hereunder shall be paid or commence in the later of the two taxable years,
subject to all other terms and conditions herein.

 



 4 

 

 

7.                  Equity Awards. Executive shall be eligible for such grants
of awards at the discretion of the Compensation Committee (or the Board, if
there is no Compensation Committee) may from time to time determine (the “Share
Awards”). Awards shall be subject to the applicable Plan terms and conditions;
provided, however, that Awards shall be subject to any additional terms and
conditions as are provided herein or in any award certificate(s), which shall
supersede any conflicting provisions governing Share Awards provided under the
Plan. Subject to the approval by the Compensation Committee, Executive will
receive a grant of restricted stock units having a value equal to approximately
$50,000 as of the date of grant, which would be subject to vesting requirements
as determined by the Compensation Committee.

 

8.                  Deductions and Withholdings. The Company shall deduct and
withhold, from all payments made hereunder, all applicable taxes, including
income tax, FICA and FUTA, and other deductions and withholdings required by
law.

 

9.                  Clawback Rights. All amounts paid to Executive by the
Company during the Employment Period and any time thereafter (other than
Executive’s Base Salary, Bonuses, accrued but unused paid time off,
reimbursement of expenses pursuant to Section 10 hereof, Medical Continuation
Benefits, and the Separation Payment) and any and all stock based compensation
(such as options and equity awards) granted during the Employment Period and any
time thereafter (collectively, the “Clawback Benefits”) shall be subject to
“Clawback Rights” as follows: during the period that Executive is employed by
the Company and upon the termination or expiration of Executive’s employment and
for a period of three (3) years thereafter, if any of the following events
occur, Executive agrees to repay or surrender to the Company the Clawback
Benefits if a restatement (a “Restatement”) of any financial results from which
any Clawback Benefits to Executive shall have been determined (such restatement
resulting from material non-compliance of the Company with any financial
reporting requirement under the federal securities laws and shall not include a
restatement of financial results resulting from subsequent changes in accounting
pronouncements or requirements which were not in effect on the date the
financial statements were originally prepared), then Executive agrees to
immediately repay or surrender upon demand by the Company any Clawback Benefits
which were determined by reference to any Company financial results which were
later restated, but only to the extent the Clawback Benefits amounts paid exceed
the Clawback Benefits amounts that would have been paid, based on the
restatement of the Company’s financial information. All Clawback Benefits
amounts resulting from such Restatements shall be retroactively adjusted by the
Compensation Committee (or the Board, if there is no Compensation Committee) to
take into account the restated results and if any excess portion of the Clawback
Benefits resulting from such restated results is not so repaid or surrendered by
Executive within ninety (90) days of the revised calculation being provided to
Executive by the Company following a publicly announced restatement, the Company
shall have the right to take any and all action to effectuate such adjustment.

 

The Clawback Rights shall terminate following a Change of Control, subject to
applicable law, rules and regulations. The amount of Clawback Benefits to be
repaid or surrendered to the Company shall be determined by the Compensation
Committee (or the Board, if there is no Compensation Committee) in accordance
with applicable law, rules and regulations. All determinations by the
Compensation Committee (or the Board, if there is no Compensation Committee)
with respect to the Clawback Rights shall be final and binding on the Company
and Executive. The parties acknowledge it is their intention that the foregoing
Clawback Rights as relates to Restatements conform in all respects to the
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 (the “Dodd Frank Act”) and requires recovery of all “incentive-based”
compensation, pursuant to the provisions of the Dodd Frank Act and any and all
rules and regulations promulgated thereunder from time to time in effect.
Accordingly, the terms and provisions of this Agreement shall be deemed
automatically amended from time to time to assure compliance with the Dodd Frank
Act and such rules and regulation as hereafter may be adopted and in effect.

 



 5 

 

 

10.              Expenses. Executive shall be entitled to prompt reimbursement
by the Company for all reasonable ordinary and necessary travel, entertainment,
and other expenses incurred by Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that Executive shall properly account for such expenses in
accordance with Company policies and procedures.

 

11.              Other Benefits; Vacation. During the Employment Period,
Executive shall be eligible to participate in incentive, stock purchase,
savings, retirement (401(k)), and welfare benefit plans, including, without
limitation, health, medical, dental, vision, life (including accidental death
and dismemberment) and disability insurance plans (collectively, “Benefit
Plans”), in substantially the same manner and at substantially the same levels
as the Company makes such opportunities available to the Company’s managerial or
salaried executive employees. During the term of this Agreement, Executive shall
be entitled to accrue, on a pro
rata basis, twenty (20) paid vacation days per year, which if not taken, will
accrue and be carried forward into the next year. No carry forward of vacation
past the second year will be granted without the approval of the Compensation
Committee of the Board. Vacation shall be taken at such times as are mutually
convenient to Executive and the Company and no more than twenty (20) consecutive
days shall be taken at any one time without the advance approval of the Board.

 

12.              Termination of Employment.

 

(a)       Death. If Executive dies during the Employment Period, this Agreement
and Executive’s employment with the Company shall automatically terminate and
the Company shall have no further obligations to Executive or his heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay to Executive’s spouse if living
(and in the event she predeceases Executive, then to his heirs, administrators
or executors): (i) any earned but unpaid Base Salary accrued through the date of
death, (ii) reimbursement of any and all business expenses paid or incurred by
Executive through the termination date, pursuant to Section 10 above, (iii) any
accrued but unused paid time off through the termination date in accordance with
Company policy, and (iv) an amount equal to three (3) months of Executive’s Base
Salary (at the rate that was in effect at the time of death) to be paid within
10 days of Executives' death. In addition, Executive’s spouse and minor children
shall be entitled to Medical Continuation Benefits.

 

(b)       Disability. In the event that, during the Employment Period, Executive
shall be prevented from performing, with or without reasonable accommodation,
his essential duties and responsibilities as Chief Executive Officer by reason
of Disability (as defined below), this Agreement and Executive’s employment with
the Company shall automatically terminate and the Company shall have no further
obligations or liability to Executive or his heirs, administrators or executors
with respect to compensation and benefits accruing thereafter, except for the
obligation to pay Executive or his spouse if living (and in the event she
predeceases Executive, then his heirs, administrators or executors): (i) any
earned but unpaid Base Salary accrued through Executive’s last date of
employment with the Company, (ii) reimbursement of any and all business expenses
paid or incurred by Executive through the period ending on the termination date,
pursuant to Section 10 above, and (iii) any accrued but unused paid time off
through the termination date in accordance with Company policy. In addition,
Executive’s spouse and minor children shall be entitled to Medical Continuation
Benefits. For purposes of this Agreement, “Disability” shall mean a physical or
mental disability that prevents the performance by Executive, with or without
reasonable accommodation, of the essential duties of his job as Chief Executive
Officer for a period of not less than an aggregate of three (3) months during
any twelve (12) consecutive months.  The Company shall provide reasonable
accommodations to Executive in accordance with applicable federal, state and
local law.

 



 6 

 

 

(c)       Cause.

 

(1)       The Company may terminate this Agreement and Executive’s employment
hereunder for Cause, either during or after the Term. For purposes of this
Agreement, “Cause” shall mean: (a) the willful and continued failure of
Executive to perform substantially his duties and responsibilities for the
Company (other than any such failure resulting from Executive’s death or
Disability) after a written demand by the Board for substantial performance is
delivered to Executive by the Company, which specifically identifies the manner
in which the Board believes that Executive has not substantially performed his
duties and responsibilities, which willful and continued failure is not cured by
Executive within thirty (30) days of his receipt of such written demand; (b) the
conviction of, or plea of guilty or nolo contendere to, a felony, or (c) fraud,
dishonesty or gross misconduct which is materially and demonstratively injurious
to the Company. Termination under clauses (b) or (c) of this Section 12(c)(1)
shall not be subject to cure.

 

(2)       For purposes of this Section 12(c), no act, or failure to act, on the
part of Executive shall be considered “willful” unless done, or omitted to be
done, by him in bad faith and without reasonable belief that his action or
omission was in, or not opposed to, the best interest of the Company. Prior to
any termination for Cause, Executive will be given five (5) business days
written notice specifying the alleged Cause event and will be entitled to appear
(with counsel) before the full Board to present information regarding his views
on the Cause event, and after such hearing, there is at least a majority vote of
the full Board (other than Executive) to terminate him for Cause. After
providing the notice in foregoing sentence, the Board may suspend Executive with
full pay and benefits until a final determination pursuant to this Section 12(c)
has been made.

 

(3)       Upon termination of this Agreement for Cause, the Company shall have
no further obligations or liability to Executive or his heirs, administrators or
executors with respect to compensation and benefits thereafter, except for the
obligation to pay Executive (i) any earned but unpaid Base Salary accrued
through Executive’s last date of employment with the Company, (ii) reimbursement
of any and all business expenses paid or incurred by Executive through the
period ending on the termination date, pursuant to Section 10 above, and (iii)
any accrued but unused paid time off through the termination date in accordance
with Company policy.

 



 7 

 

 

(d)       Good Reason and Without Cause.

 

(1)       The Company may terminate this Agreement and Executive’s employment
with the Company for a reason other than Cause or Disability, either during or
after the Term, by providing prior written notice that will be effective thirty
(30) days after delivery of the notice to Executive, provided, however, the
Company in its sole discretion may direct Executive to cease performing services
for the Company during all or any portion of such thirty day period (the “Notice
Period”) but will continue to pay Base Salary and provide benefits through the
end of the Notice Period. Subject to the conditions set forth in Section
12(d)(2) below, Executive may terminate this Agreement and Executive’s
employment with the Company for “Good Reason.” For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any of the following events: (A) the
assignment, without Executive’s written consent, to Executive of a title that is
not an officer title; (B) a material breach by the Company of this Agreement; or
(C) the re-location of Executive to an office that is more than twenty (20)
miles from the Job Site.

 

(2)       Except with respect to subparagraph “(B)” in Section 12(d)(1) above,
Executive shall only be entitled to terminate this Agreement for Good Reason if:
(i) he shall have delivered written notice to the Company within one hundred and
eighty (180) days of the date upon which the facts giving rise to Good Reason
occurred (the “Good Reason Date”) of his intention to terminate this Agreement
and his employment with the Company for Good Reason, which notice specifies in
reasonable detail the circumstances claimed to provide the basis for such
termination for Good Reason, (ii) the Company shall not have eliminated the
circumstances constituting Good Reason within thirty (30) days of its receipt
from Executive of such written notice; and (iii) Executive’s employment with the
Company ends within two hundred and forty (240) days after the Good Reason Date.

 

(3)       In the event that Executive terminates this Agreement and his
employment with the Company for Good Reason or the Company terminates this
Agreement and Executive’s employment with the Company without Cause, the Company
shall pay or provide to Executive (or, following his or her death, to
Executive’s spouse if living; but in the event she predeceases Executive, then
to his heirs, administrators or executors) the Separation Payment amount and
Medical Continuation Benefits, pursuant to Section 6 above.

 

(4)       Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Agreement be reduced by any
compensation earned by Executive as the result of employment by another employer
or business or by profits earned by Executive from any other source at any time
before and after the termination date. The Company’s obligation to make any
payment pursuant to, and otherwise to perform its obligations under, this
Agreement shall not be affected by any offset, counterclaim or other right that
the Company may have against Executive for any reason.

 

(e)       Without “Good Reason” by Executive. At any time during or after the
Term, Executive shall be entitled to terminate this Agreement and Executive’s
employment with the Company without Good Reason by providing prior written
notice that will be effective thirty (30) days after delivery of the notice to
the Company, provided, however, the Company in its sole discretion may direct
Executive to cease performing services for the Company during all or any portion
of such thirty day notice period, but will continue to pay Base Salary and
provide benefits through the end of such notice period. Upon termination by
Executive of this Agreement or Executive’s employment with the Company without
Good Reason, the Company shall have no further obligations or liability to
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay Executive (i) any
earned but unpaid Base Salary accrued through Executive’s last date of
employment with the Company, (ii) reimbursement of any and all business expenses
paid or incurred by Executive through the period ending on the termination date,
pursuant to Section 10 above, and (iii) any accrued but unused paid time off
through the termination date in accordance with Company policy.

 



 8 

 

 

(f)       Change of Control. For purposes of this Agreement, “Change of Control”
shall mean the occurrence of any one or more of the following: (i) the
accumulation (if over time, in any consecutive twelve (12) month period),
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of 50.1% or more of the shares of
the outstanding common stock of the Company, whether by merger, consolidation,
sale or other transfer of shares of Company common stock (other than a merger or
consolidation where the stockholders of the Company prior to the merger or
consolidation are the holders of a majority of the voting securities of the
entity that survives such merger or consolidation), (ii) a sale of all or
substantially all of the assets of the Company, or (iii) during any period of
twelve (12) consecutive months, the individuals who, at the beginning of such
period, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the 12-month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board; provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Company common stock or securities
convertible, exercisable or exchangeable into Company common stock directly from
the Company, or (B) any acquisition of Company common stock or securities
convertible, exercisable or exchangeable into Company common stock by any
employee benefit plan (or related trust) sponsored by or maintained by the
Company.

 

(g)       Any termination of Executive’s employment by the Company or by
Executive (other than termination by reason of Executive’s death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of Executive.

 

13.              Confidential Information.

 

(a)       Disclosure of Confidential Information. Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
non-public, secret, and confidential information regarding the Company, its
subsidiaries and their respective businesses (“Confidential Information”),
including but not limited to, its products, methods, formulas, software code,
patents, sources of supply, customer dealings, data, know-how, trade secrets and
business plans, provided such information is not in or does not hereafter become
part of the public domain, or become known to others through no fault of
Executive. Executive acknowledges that such information is of great value to the
Company, is the sole property of the Company, and has been and will be acquired
by him in confidence. In consideration of the obligations undertaken by the
Company herein, Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any Confidential
Information acquired by Executive during the course of his employment, which is
treated as confidential by the Company, and not otherwise in the public domain
or publicly accessible. Nothing in this Section 13 prohibits Executive from
disclosing Confidential Information, in the course and scope of his employment,
to employees and/or agents of the Company who have a need to know and/or receive
such Confidential Information to perform their duties on behalf of the Company.
The provisions of this Section 13 shall survive the termination of Executive’s
employment hereunder for a period of three (3) years. Information will not be
deemed to be Confidential Information if: (i) the information was in Executive’s
possession or within Executive’s knowledge before the Company disclosed it to
Executive; (ii) the information was or became generally known to those who could
take economic advantage of it; (iii) Executive obtained the information from a
third party that was not known by Executive to be bound by a confidentiality
agreement or other obligation of confidentiality to the Company or any other
party with respect to such information; or (iv) Executive is required to
disclose the information pursuant to legal process (e.g. a subpoena), provided
that Executive notifies the Company promptly upon receiving or becoming aware of
such legal process.

 



 9 

 

 

(b)       Executive affirms that he will not rely upon the protected trade
secrets or confidential or proprietary information of any prior employer(s) in
providing services to the Company or its subsidiaries.

 

(c)       In the event that Executive’s employment with the Company terminates
for any reason, Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information; provided, however, Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax purposes, and (iv) copies of plans,
programs and agreements relating to his employment, or termination thereof, with
the Company.

 

14.              Non-Competition and Non-Solicitation.

 

(a)       Executive agrees and acknowledges that the non-competition
restrictions set forth herein are reasonable and necessary and do not impose
undue hardship or burdens on Executive. Executive also acknowledges that the
products and services developed or provided by the Company, its affiliates
and/or its clients or customers are or are intended to be sold, provided,
licensed and/or distributed to customers and clients primarily in and throughout
the United States (the “Territory”) (to the extent the Company comes to operate,
either directly or through the engagement of a distributor or joint or
co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the
Confidential Information of, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers. The provisions of this Section 14 shall survive the termination of
Executive’s employment hereunder.

 



 10 

 

 

(b)       Executive hereby agrees and covenants that he shall not without the
prior written consent of the Company, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity (other than (i) as a holder of less than ten (10%)
percent of the outstanding securities of a Company whose shares are traded on
any national securities exchange or (ii) as a limited partner, passive minority
interest holder in a venture capital fund, private equity fund or similar
investment entity which holds or may hold an equity or debt position in
portfolio companies that are competitive with the Company; provided however,
that Executive shall be precluded from serving as an operating partner, general
partner, manager or governing board designee with respect to such portfolio
companies), or whether on Executive’s own behalf or on behalf of any other
person or entity or otherwise, during the “Non-Competition and Non-Solicitation
Period” (as defined below) and within the Territory:

 

(1)       Engage, own, manage, operate, control, be employed by, consult for, or
participate in the ownership, management, operation or control of any business
in competition with the business of the Company.

 

(2)       Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
employee, or independent contractor of the Company to leave the employment (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an employment agreement, for the purpose
of competing with the business of the Company;

 

(3)       Attempt in any manner to solicit from any customer of the Company,
with whom Executive had significant contact during Executive’s employment by the
Company (whether under this Agreement or otherwise), business that is
competitive with the business done by the Company, or to persuade or attempt to
persuade any such customer to cease to do business or to reduce the amount of
business which such customer has customarily done with the Company, or if any
such customer elects to move its business to a person other than the Company,
provide any services of the kind or competitive with the business of the Company
for such customer, or have any discussions regarding any such service with such
customer, on behalf of such other person; or

 

(4)       Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Company, for the purpose of
soliciting such other party to discontinue or reduce its business with the
Company.

 

With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 14(b) shall continue during the
Employment Period and until one (1) year after the termination of Executive’s
employment with the Company (hereinafter the “Non-Competition and
Non-Solicitation Period”); provided, however, that if this Agreement or
Executive’s employment is terminated by Executive for Good Reason or by the
Company without Cause, then the restrictions of this Section 14 shall terminate
concurrently with the termination and shall be of no further effect.

 



 11 

 

 

15.              Inventions. All systems, inventions, discoveries, apparatus,
techniques, methods, know-how, formulae or improvements made, developed or
conceived by Executive during Executive’s employment by the Company that (i) are
directly relevant to the Company’s business as then constituted, (ii) are
developed as a part of the tasks and assignments that are the duties and
responsibilities of Executive, and (iii) were created using substantially the
Company’s resources, such as time, materials and space, shall be and continue to
remain the Company’s exclusive property, without any added compensation or any
reimbursement for expenses to Executive (except expenses pursuant to Section 10
must be paid to Executive), and upon the conception of any and every such
invention, process, discovery or improvement during the Employment Period and
without waiting to perfect or complete it, Executive promises and agrees that
Executive will immediately disclose it to the Company and to no one else and
thenceforth will treat it as the property and secret of the Company. Executive
will also execute any instruments requested from time to time by the Company to
vest in it complete title and ownership to such invention, discovery or
improvement and will, at the request of the Company, do such acts and execute
such instruments as the Company may require, but at the Company’s expense to
obtain patents, trademarks or copyrights in the United States and foreign
countries, for such invention, discovery or improvement and for the purpose of
vesting title thereto in the Company, all without any reimbursement for expenses
(except as provided in Section 10 or otherwise) and without any additional
compensation of any kind to Executive.

 

16.              Section 409A.

 

The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A.

 

To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.

 

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.

 



 12 

 

 

Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.

 

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A, any payment otherwise
due to Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment, to the extent
required to avoid any adverse tax consequences under Section 409A. Any remaining
payment(s) will be payable in accordance with the payment schedule applicable to
each payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following termination but prior to the six (6) month anniversary
of Executive’s termination date, then any payments delayed in accordance with
this paragraph will be payable in a lump sum upon the date of Executive’s death
and all other amounts will be payable in accordance with the payment schedule
applicable to each payment or benefit, to the extent and in a manner consistent
with Section 409A.

 

17.              Release. By executing this Agreement, and in consideration of
the promises by the Company in this Agreement, Executive waives, releases, and
forever discharges the Company and its current and former parents, subsidiaries,
affiliates, divisions, shareholders, owners, members, officers, directors,
attorneys, agents, employees, successors, and assigns, and the Company’s
parents’, subsidiaries’, and affiliates’ divisions, shareholders, owners,
members, officers, directors, attorneys, agents, employees, successors, and
assigns (collectively referred to as the “Company Releasees”) from any and all
rights, causes of action, claims or demands, whether express or implied, known
or unknown, arising on or before the date that Employee executes this Agreement,
which Employee has or may have against the Company and/or the Company Releasees,
that arise from, or are related to, the Original Agreement and the formation of
this Agreement, including without limitation any claim that the Company breached
the Original Agreement; that Company failed to pay any obligation owed to
Executive pursuant to the Original Agreement; that the Company’s Non-Renewal
Notice did not comply with the Original Agreement; or that this Agreement is not
a binding, enforceable and valid contract.

 

18.              Miscellaneous.

 

(a)       Executive acknowledges that the services to be rendered by him under
the provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Furthermore, the parties acknowledge that monetary damages alone would not be an
adequate remedy for any breach by Executive of Section 13 or Section 14 of this
Agreement. Accordingly, Executive agrees that any breach by Executive of Section
13 or Section 14 of this Agreement shall entitle the Company, in addition to all
other legal remedies available to it, to apply to any court of competent
jurisdiction to seek to enjoin such breach. The parties understand and intend
that each restriction agreed to by Executive hereinabove shall be construed as
separable and divisible from every other restriction, that the unenforceability
of any restriction shall not limit the enforceability, in whole or in part, of
any other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as applicable law allows. If any provision in this
Agreement is determined to be invalid or unenforceable by a court of competent
jurisdiction, the parties agree that the remaining provisions of the Agreement
will nevertheless continue to be valid and enforceable. The remedy of injunctive
relief herein set forth shall be in addition to, and not in lieu of, any other
rights or remedies that the Company may have at law or in equity.

 



 13 

 

 

(b)       Neither Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to Executive hereunder, provided that such
delegation shall not relieve the Company of any of its obligations hereunder.

 

(c)       During the term of this Agreement, the Company (i) shall indemnify and
hold harmless Executive and his heirs and representatives as, and to the extent,
provided in the Company’s bylaws and (ii) shall cover Executive under the
Company’s directors’ and officers’ liability insurance on the same basis as it
covers other senior executive officers and directors of the Company.

 

(d)       This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged (it being understood that, pursuant to Section 7, Share
Awards shall govern with respect to the subject matter thereof). The invalidity
or partial
invalidity of one or more provisions of this Agreement shall not invalidate any
other provision of this Agreement. No waiver by either party of any provision or
condition to be performed shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.

 

(e)       This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 

(f)       The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(g)       All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g. Federal Express) for overnight delivery to the Company at
its principal executive office or to Executive at his address of record in the
Company’s records, or to such other address as either party may hereafter give
the other party notice of in accordance with the provisions hereof. Notices
shall be deemed given on the sooner of the date actually received or the third
business day after deposited in the mail or one business day after deposited
with an overnight delivery service for overnight delivery.

 



 14 

 

 

(h)       This Agreement shall be governed by and construed in accordance with
the internal laws of the State of Arizona without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County of
Pima, State of Arizona.

 

(i)       This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.

 

(j)       Executive represents and warrants to the Company that he has the full
power and authority to enter into this Agreement and to perform his obligations
hereunder and that the execution and delivery of this Agreement and the
performance of his obligations hereunder will not conflict with any agreement to
which Executive is a party.

 

(k)       The Company represents and warrants to Executive that it has the full
power and authority to enter into this Agreement and to perform its obligations
hereunder and that the execution and delivery of this Agreement and the
performance of its obligations hereunder will not conflict with any agreement to
which the Company is a party.

 

[Remainder of page intentionally left blank; signature page follows.]

 



 15 

 

 

IN WITNESS WHEREOF, Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

 



  THE COMPANY:         AUDIOEYE, INC.         By: /s/ Carr Bettis     Name: Carr
Bettis     Title: Executive Chairman         EXECUTIVE:         /s/ Todd
Bankofier   Todd Bankofier

  



 16 

 

